PER CURIAM
*558Daniel Wade ("Husband") appeals the trial court's judgment dissolving his marriage to Tamara Wade ("Wife"). Husband's sole point on appeal is the trial court erred in dividing the parties' marital property because no evidence was presented on the value of Husband's pension. Finding the trial court's judgment supported by substantial evidence and not against the weight of the evidence, we affirm. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).